Upon the original submission of this cause, after a careful study of the entire record, including the bill of exceptions, we were of the opinion that the questions apparent were so obviously without merit, as to render it unnecessary for us to write an opinion. We are still of that mind.
However, out of deference to the insistence of appellant's counsel, we will here state our reasons for adhering to the views we hold, with reference to those questions argued by him, for error, in his brief filed on this application for rehearing.
Appellant's written, requested, and refused charge 5 was confusing, misleading, involved, and argumentative. It was properly refused, as written charges, subject to the defects mentioned, always are.
The substance of appellant's written, requested, and refused charges 11 and 12 was given to the jury in the trial court's oral charge. Hence, it was proper to refuse each of them. Code 1923, § 9509.
Appellant's written, requested, and refused charge 7 is inaptly worded, and confusing. Furthermore, the substance of same was given to the jury in the trial court's oral charge. It was properly refused.
Written, requested, and refused charge 6 does not state a correct principle of law. Code 1923, § 4650. It was refused without error.
The application for rehearing is overruled.